               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN


UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )    Criminal No. 2019-19
                                 )
THOMAS A. OLIVE, II and THORNE   )
A. OLIVE                         )
                                 )
               Defendants.       )
                                 )


ATTORNEYS:

Gretchen Shappert, United States Attorney
Everard E. Potter, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Michael L. Sheesley
MLSPC
St Thomas, VI
     For Thomas A. Olive, II,

Carl R Williams
Smith, Williams, PLLC
St Thomas, VI
     For Thorne A. Olive.


                         BENCH MEMORANDUM
GÓMEZ, J.

      Before the Court is the motion of the United States to

continue the trial in this matter.
United States v. Olive et al.
Criminal No. 2019-19
Order
Page 2

                  I.    FACTUAL AND PROCEDURAL HISTORY

      On March 21, 2019, a grand jury returned an indictment

jointly charging Thomas A. Olive, II, and Thorne A. Olive with

one count of possession with intent to distribute marijuana in

violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2 and one

count of possession of a firearm in furtherance of a drug

trafficking crime in violation of 18 U.S.C. § 924(c) and

18 U.S.C. § 2.

      On April 17, 2019, Thomas A. Olive, II, and Thorne A. Olive

were arraigned on the indictment. At their arraignment, a trial

date was set for June 3, 2019. Subsequently, the trial date was

continued on multiple occasions after Thomas A. Olive, II, and

Thorne A. Olive each moved to continue. A trial date was set for

October 21, 2019.

      On October 17, 2019, the United States filed a motion to

continue the trial date. In its motion, the United States

explained that “its key witness, Drug Enforcement

Administration’s [(“DEA”)] forensic chemist Corey Nida, located

in Dulles[,] [Virginia], tore his Anterior Cruciate Ligament

(ACL) and underwent surgery on Thursday, October 17, 2019.” See

United States’ Mot. To Continue Trial Date at 1, ECF No. 60. As

such, the United States avers that Mr. Nida is unable to travel

for the October 21, 2019, trial date. In order to obtain the
United States v. Olive et al.
Criminal No. 2019-19
Order
Page 3

presence of Mr. Nida, the United States requests a continuance

of the trial date.

                                II. DISCUSSION

      The Speedy Trial Act, 18 U.S.C. § 3161 et seq., was

designed to give effect to the Sixth Amendment right to a speedy

trial “by setting specified time limits . . . within which

criminal trials must be commenced.” United States v. Rivera

Constr. Co., 863 F.2d 293, 295 (3d Cir. 1988). The Act requires

that a trial shall start “within seventy days from the filing

date (and making public) of the information or indictment, or

from the date the defendant has appeared before a judicial

officer of the court in which such charge is pending, whichever

date last occurs.” 18 U.S.C. § 3161(c)(1). The statute provides,

however, that certain periods of delay “shall be excluded . . .

in computing the time within which the trial . . . must

commence.” 18 U.S.C. § 3161(h).

      Subsection (h) of 18 U.S.C. § 3161 contains a list of

circumstances which merit the exclusion of time from the

seventy-day limit imposed by the Speedy Trial Act. Pursuant to

that subsection, when a district court makes a Speedy Trial Act

time calculation, it “shall” exclude, among other things:

      (3)(A) Any period of delay resulting from the absence or
      unavailability of the defendant or an essential witness.
United States v. Olive et al.
Criminal No. 2019-19
Order
Page 4

      (B) For purposes of subparagraph (A) of this paragraph,
      . . . a defendant or an essential witness shall be
      considered unavailable whenever his whereabouts are
      known but his presence for trial cannot be obtained by
      due diligence or he resists appearing at or being
      returned for trial.

18 U.S.C. § 3161(h)(3).

      The Third Circuit has explained that “a witness may be

deemed ‘essential’ for the purposes of 18 U.S.C. § 3161(h)(3)(A)

even though the government could possibly obtain a conviction

without that witness’s testimony.” United States v. Hamilton, 46

F.3d 271, 276 (3d Cir. 1995). The Third Circuit further

explained that

      The Senate Judiciary Committee report accompanying
      the Speedy Trial Act defined an “essential witness” as
      “a   witness    so essential to   the   proceeding   that
      continuation    without   the   witness   would either be
      impossible or would likely result in a miscarriage of
      justice.”    The   legislative history    of   the Speedy
      Trial Act therefore suggests that the government need
      not demonstrate impossibility of conviction without the
      witness before that witness may be deemed “essential.”
      A witness may also be treated as “essential” if, in the
      absence of that witness’s testimony, a miscarriage of
      justice may likely occur.

Hamilton, 46 F.3d at 276-77 (emphasis added) (citations

omitted).

      Consequently, the Third Circuit held that “where a witness

is unquestionably important to the prosecution’s case, and the

government has a good faith belief that it will use that

witness’s testimony at trial, the district court may treat that
United States v. Olive et al.
Criminal No. 2019-19
Order
Page 5

witness as ‘essential’ for Speedy Trial Act purposes.” Id. at

277. However, the Third Circuit limited its holding, explaining

that “if the witness’s testimony will be merely cumulative or

substantially irrelevant, the witness should not be

deemed essential.” Id.

      Significantly, the Third Circuit has also held that “a

witness who cannot testify because of [a] then existing

temporary physical or mental illness or infirmity is unavailable

for purposes of calculation of time under the Speedy Trial Act.”

United States v. Faison, 679 F.2d 292, 297 (3d Cir. 1982).

      Here, the Government must prove that the controlled

substance alleged in the Indictment, marijuana, was in fact that

controlled substance. DEA forensic chemist Corey Nida performed

the forensic tests identifying the substance alleged in the

Indictment. As such the testimony of DEA forensic chemist Corey

Nida is “unquestionably important to the prosecution’s case.”

      While the Speedy Trial Act requires that defendants be

tried within seventy days of indictment, the Court specifically

finds that extending this period would be in the best interest

of justice because the Government’s essential witness, DEA

forensic chemist Corey Nida, is unavailable due to a temporary

physical illness or infirmity. As such the Court finds that a
United States v. Olive et al.
Criminal No. 2019-19
Order
Page 6

brief continuance of the trial date, and the exclusion of such

time from the Speedy Trial clock, is appropriate.

      The premises considered; it is hereby

      ORDERED that the motion of the United States, ECF[60], to

continue the jury trial is GRANTED; it is further

      ORDERED that the jury trial in this matter previously

scheduled for October 21, 2019, is hereby RESCHEDULED to

commence promptly at 9:00 a.m. on November 12, 2019; and it is

further

      ORDERED that the time beginning from the date of this order

granting an extension through November 12, 2019, shall be

excluded in computing the time within which the trial for Thomas

A. Olive, II, and Thorne A. Olive must be initiated pursuant to

18 U.S.C. § 3161.




                                    S\
                                         Curtis V. Gómez
                                         District Judge
